Willie, Chief Justice.
It does not appear from the transcript in this case that any notice was given of an appeal from the judgment below.
There was notice of appeal given from the order of the court sustaining the motion to quash the attachment, but this was not the final judgment in the cause. There is no such thing as an appeal from an interlocutory order without an appeal from the final judgment, though the former may be considered when the latter is properly brought before us for revision. This was settled in Hessner v. Lewis, 17 Tex., 519, 520.
Ho motion is made in this court to dismiss the appeal, but we have held in the case of Nickerson v. Nickerson, decided at the present term, that for the cause above stated this court will of its own motion dismiss an appeal.
It is ordered accordingly that the appeal be dismissed.
Dismissed.
[Opinion delivered January 16, 1885.]